The facts as .shown by the record in the case and a certified copy of said bond filed in support of the motion were:
a — That on October 4,1894, the defendant Anderson, against whom, as also his sureties on appeal from justice’s court, a judgment had been entered, filed with the clerk of the circuit court for the county of Newaygo a bond under 3 How. Stat. § 7621c — 7621/, with James H. Darling as surety, as a condition to a stay of proceedings on said judgment pending a motion for a new trial, or the settlement of a bill of exceptions in the case; that said bond was conditioned as required by How. Stat. § 8679, in case of the filing of a supersedeas bond on taking out a writ of error.
b — That on August 7, 1895, a writ of error was sued out by said Anderson, and such proceedings were thereafter had as resulted in the affirmance on December 10,1895, of said judgment.
c — That the bond so given as aforesaid or a copy thereof was not certified to the Supreme Court as a part of the record in the case.
d — That at the January, 1896, term of Court, this motion was made; that the same was based upon the files and records in the ease and a certified copy of said bond filed in support of said motion.